Citation Nr: 1547621	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  06-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of fracture of the left zygoma and chronic sinusitis.

2.  Entitlement to a compensable evaluation for service-connected residuals of a fracture of the left zygoma.

3.  Entitlement to an initial compensable evaluation for tension headaches as secondary to service-connected residuals of fracture of left zygoma.

4.  Entitlement to an initial compensable evaluation for service-connected chronic sinusitis.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected fifth cranial nerve neuropathy as secondary to service-connected residuals of fracture of left zygoma.



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to March 1964.  This case comes before the Board of Veterans' Appeals  (Board) on appeal of February 2005 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In June 2006, the Veteran had a Travel Board hearing at the RO with a Veterans Law Judge (VLJ) with regard to the issue of entitlement to a compensable evaluation for residuals of a fracture of the left zygoma.  A transcript of that hearing has been associated with the Veteran's claims file.  In a July 2009 letter from the Board, the Veteran was notified that the VLJ who conducted his June 2006 hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current member of the Board.  He was also advised that he was to respond within 30 days if he wanted another hearing and that if no response was received within the prescribed time period, the Board would assume that he did not want another hearing. In July and August 2009 letters, the Veteran indicated that he did not want another hearing. 

In December 2007, the Board denied the Veteran's claim of entitlement to a compensable evaluation for residuals of a fracture of the left zygoma.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court granted a joint motion for remand (JMR) of the parties, vacated the Board's decision, and remanded the case to the Board for action consistent with the JMR.  In December 2009, the Board remanded the Veteran's claim for development consistent with the JMR.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that the Veteran was previously represented in his appeal by Matthew W. Nowick, Esq.  However, in May 2012, prior to certification of his fifth cranial nerve neuropathy, sleep apnea, tension headaches, and chronic sinusitis claims and prior to recertification of his residuals of fracture of left zygoma claim, the Veteran revoked the representation by Attorney Nowick.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bladder cancer, a kidney cyst, a liver cyst, right lung nodule, anal cancer, and skin cancer to include as due to herbicide exposure were raised by the Veteran in July 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased disability rating for chronic sinusitis is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed sleep apnea is related to his service-connected residuals of fractured left zygoma which include service-connected chronic sinusitis.

2.  The Veteran's residuals of a fracture of the left zygoma are without any functional impairment.

3.  The Veteran's headaches are experienced as often as daily and up to 2 hours in duration, but are not prostrating in nature.  

4.  The Veteran does not have severe nerve damage of his fifth cranial nerve, but rather has moderate, incomplete impairment.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's sleep apnea is a result of his service-connected residuals of fractured left zygoma and chronic sinusitis.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).

2.  The criteria for a compensable evaluation for residuals of a fracture of the left zygoma have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 5299-5296 (2015).

3.  The criteria for a compensable initial rating for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).

4.  The criteria for an initial rating in excess of 10 percent for fifth cranial nerve neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for sleep apnea as well as entitlement to increased disability ratings for residuals of fractured left zygoma, tension headaches, and fifth cranial nerve neuropathy.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Compliance with the JMR and Stegall Concerns

As indicated above, the Veteran's claim of entitlement to an increased disability rating for residuals of fracture of the left zygoma involves a JMR dated June 2009.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The June 2009 JMR found that in denying the Veteran a compensable disability rating for residuals of fractured left zygoma, the Board did not provide an adequate statement of reasons or bases when it determined that there was not sufficient bone loss of the skull to warrant a compensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5296.  Notably, under Diagnostic Code 5296, a compensable 10 percent disability rating is warranted when the evidence shows an area of loss of the inner and outer tables of the skull smaller than the size of a 25-cent piece or .716 square inches.  In this regard, the Board relied on a December 2004 VA examination report which did not address whether there was any bone loss associated with the Veteran's left zygoma.  The JMR therefore found that the Board improperly relied on its own medical judgment to interpret the evidence and determine that there was not any bone loss commensurate with a compensable rating under Diagnostic Code 5296.  Consequently, remand was warranted.  

The Board remanded the Veteran's fracture of left zygoma claim in December 2009 for the Veteran to be afforded a VA examination and his claim thereafter to be readjudicated.  Pursuant to the Board's remand, the Veteran was provided a VA examination in June 2015, and a report of the examination was associated with the claims folder.  The Veteran's claim was thereafter readjudicated in a supplemental statement of the case (SSOC) dated June 2015.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The JMR further noted that the Board misquoted Diagnostic Code 5296 inasmuch that the Board stated "a 10 percent disability evaluation is warranted for an area smaller than the size of a 25-cent piece of 7.16 inches squared" rather than an area smaller than the size of a 25-cent piece or .716 inches squared.  Moreover, the Board was to consider whether the Veteran's disability is properly rated under Diagnostic Code 5296, Diagnostic Code 5014 or, in the event the Veteran is ever service-connected for a teeth and/or jaw condition, whether Diagnostic Codes 9900-9916 pertaining to dental disabilities is more appropriate.  This decision addresses these issues.
 
The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the "Court will (not) review BVA decisions in a piecemeal fashion").

Duties to Notify and Assist

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for sleep apnea.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  

With regard to the issue of entitlement to an increased disability rating for residuals of fracture of left zygoma, VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In letters mailed to the Veteran in August 2004 and November 2011, VA satisfied this duty.  Although the November 2011 VCAA letter was provided after the initial adjudication of the Veteran's increased rating claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claim in the June 2015 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Board notes that the claims for initial increased disability ratings for tension headaches and fifth cranial nerve neuropathy are downstream issues from the above-referenced July 2013 rating decision which initially established service connection for these disabilities and assigned the initial ratings and its effective dates.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006) that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for an initial increased disability ratings for tension headaches and fifth cranial nerve neuropathy, such noncompliance is deemed to be non-prejudicial to these specific claims.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination in June 2015 for his residuals of fracture of left zygoma as well as VA examinations in June 2013 and June 2015 for his tension headaches and fifth cranial nerve neuropathy.  A review of the VA examination reports reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluation of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disabilities.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. At 312.

As noted above, the Veteran also was afforded a hearing before a VLJ during which he presented oral argument in support of his residuals of fracture of left zygoma claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's fractured left zygoma, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to symptoms associated with the Veteran's left zygoma disability.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  Indeed, after being notified that the VLJ who conducted the hearing was no longer employed by the Board and that he could request another hearing, he declined to do so.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  As discussed above, the Veteran was provided a hearing for his residuals of fractured left zygoma claim.  Moreover, he declined a hearing before a VLJ with regard to his tension headaches and fifth cranial nerve neuropathy claims.  Therefore, the duties to notify and assist have been met with respect to the Veteran's residuals of fracture of left zygoma, tension headaches, and fifth cranial nerve neuropathy claims.

Service connection for sleep apnea

The Veteran seeks entitlement to service connection for sleep apnea, to include as secondary to residuals of fracture of left zygoma and chronic sinusitis.  Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to element (1), current disability, the competent medical evidence of record indicates a diagnosis of sleep apnea.  See, e.g., a June 2013 VA examination report.  Accordingly, element (1), current disability, is satisfied.  

Element (2) has been met; the Veteran is service-connected for residuals of fracture of left zygoma and chronic sinusitis.

Turning to element (3), nexus, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed sleep apnea is at least as likely as not related to his service-connected residuals of fractured left zygoma which include the service-connected chronic sinusitis.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's sleep apnea in the form of an October 2011 opinion from Dr. Liland.

Specifically, Dr. Liland documented his review of the Veteran's claims folder as well as the Veteran's current treatment for sleep apnea.  He thereafter concluded that it is as likely as not that the Veteran's sleep apnea is related to the Veteran's fractured left zygoma and residuals which include chronic sinusitis.  In particular, Dr. Liland opined that within the medical field, it has been determined that sinusitis may cause snoring, a condition very often associated with sleep apnea.  Dr. Liland cited his review of medical literature related to snoring and sleep apnea as well as review of the Veteran's claims folder in support of his finding.  

The opinion of Dr. Liland was based upon a thorough analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Based on the total record, the Board finds that there is sufficient competent medical evidence to indicate that the Veteran's sleep apnea is at least as likely as not related to his residuals of fracture of left zygoma which includes chronic sinusitis.  The Board notes that the Veteran was afforded a VA examination for his sleep apnea in June 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with obstructive sleep apnea and concluded that the sleep apnea is less likely than not proximately due to or the result of the Veteran's service-connected residuals of fracture of the left zygoma.  The examiner's rationale for her conclusion was based on her finding that the Veteran's sleep apnea is related to his nonservice-connected nasal polyps rather than the residuals of fracture of the left zygoma.  Notably, however, the VA examiner did not provide any rationale as to why the Veteran's sleep apnea is related to his nasal polyps rather than the residuals of fracture of the left zygoma.  Also, the VA examiner did not reconcile their opinion with the opinion provided by Dr. J.L.  Indeed, she did not acknowledge review of the opinion although it was of record at the time of the examination.  As such, the Board finds that the rationale provided by the VA examiner is inadequate for evaluation purposes.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  The Board further notes that there is no other medical opinion of record which suggests that the Veteran's sleep apnea is not related to his residuals of fracture of the left zygoma which include chronic sinusitis.  The Board therefore finds that the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Wallin element (3) is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for sleep apnea.  The benefit sought on appeal is therefore granted.  

Higher evaluation for residuals of fracture of left zygoma

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  This is the law that VA applies in rating a disability.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the pertinent medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In appropriate cases, staged rating may also be applied during the claim period.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

The Veteran's residuals of a fracture of the left zygoma are rated as an unlisted disease under the rating code.  The disability has been assigned a noncompensable or zero percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5296.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved.  The last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2015). 

Diagnostic Code 5296 provides for the evaluation of loss of part of both the inner and outer tables of the skull.  Under the diagnostic code, a 10 percent disability evaluation is warranted for an area smaller than the size of a 25-cent piece or .716 inches squared. 

The Veteran's service medical records, including copies of records he submitted to the Board, show that he was seen in June 1961.  He had been injured the day before when he was struck on the left check by kick back from a crank handle, causing swelling in the region of the left eye and zygoma.  An x-ray revealed a depressed fracture of the zygomatic arch on the left.  The Veteran's teeth were normal and he had normal excursion of the jaw.  He underwent surgical reduction of the fracture under local anesthesia.  Perfect reduction was not possible due to the length of time between the injury and treatment.  He was considered fit for duty about a week later.  He had a 1/4-inch scar on the left cheek at separation from service. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's disability does not meet the requirements for a compensable evaluation for his residuals of a fracture of the left zygoma.  During a VA examination in December 2004, the examiner indicated that the Veteran was asymptomatic and was not receiving any treatment or taking any medication at that time.  It was also noted that there was no functional impairment.  The Board further notes that a June 2015 VA examination report notes that although the Veteran had tenderness over the left zygoma, there was no pain with chewing or jaw range of motion or tenderness of the temporomandibular joint.  There were no increased symptoms with repetitive range of motion or flare-ups.  There was no evidence of incoordination, weakened movement, or excess fatigability with range of motion against resistance.  There was no additional functional impairment with repeated range of motion.  Pertinently, the VA examiner reported that the fracture did not result in bone loss.  Indeed, at no time has there been any evidence of loss of bone, as contemplated for a compensable rating under Diagnostic Code 5296. 

Various medical reports show that the Veteran has had headaches as well as a long history of sinusitis and had has numerous nasal surgeries.  However, he is currently service-connected for tension headaches, sinusitis, and fifth cranial nerve neuropathy.  As such, evaluation of the Veteran's residuals of fracture of the left zygoma with consideration of these diagnosed disabilities would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2015) [the evaluation of the same disability under various diagnoses is to be avoided].  Based on the record, the Veteran does not meet the criteria for a compensable evaluation for residuals of the fracture of his left zygoma in service.  Therefore, the Board finds that the Veteran is not entitled to an increased or compensable evaluation for the disability. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's residuals of a fracture of the left zygoma is not warranted on the basis of functional loss due to pain or weakness in this case.  While the Board acknowledges the Veteran's report of pain along the left zygoma, the medical evidence does not document any complaints such as pain, weakened movement, or other functional impairment associated with the service-connected disability and that might warrant an increased evaluation on another basis.  The preponderance of the evidence is against an increased evaluation for the Veteran's residuals of a fracture of the left zygoma throughout the rating period. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The December 2004 VA examination disclosed loss of teeth with accompanying loss of masticatory surface.  The loss of teeth was attributed to tooth decay, however, and not the zygoma fracture.  This is consistent with the service medical records, which did not show any involvement of the teeth from the 1961 injury in service.  There is no current evidence of symptomatic scarring from the injury in service.  Also, there are no findings of osteomalacia or osteitis deformans during the appeal period; as such, 38 C.F.R. § 4.71a, Diagnostic Codes 5014 and 5016 are not for application.  Thus, an evaluation on another basis for the service-connected disability is not apparent from the evidence, as suggested at the Veteran's hearing in June 2006 and the June 2009 JMR. 

Higher evaluation for tension headaches

The Veteran's headaches are rated as noncompensably disabling under Diagnostic Code 8100.  He claims that the current rating does not accurately reflect the true nature and degree of his disability.

Tension headaches are not a listed disability in the rating schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. In this case, Diagnostic Code 8100 provides the most analogous rating, in that it provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

During a VA examination dated June 2011, the Veteran reported that he had a headache almost every day over his left eye.  At that time, he was diagnosed with chronic headaches.  He was thereafter provided a VA examination in June 2013.  He reported that his headaches occurred on his forehead as well as both sides of his head which lasted less than 1 day in duration.  He did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  He further reported that his headache condition did not affect his ability to work.  The Veteran was also afforded a VA examination in June 2015.  He reported daily headaches that lasted approximately 2 hours per day and he used over-the-counter acetaminophen for relief.  He had constant head pain that lasted on both sides of the head, worsened with physical activity, and had sensitivity to light as well as affected his employment in that he had difficulty focusing on work tasks.  The examiner noted that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  He was diagnosed with a headache disability at that time.

The Board notes that the Veteran reported during private treatment from Dr. Oyer in June 2008 that he had right frontal headaches when he had a sinus infection.  He also testified as to headaches on his left side during the June 2006 Board hearing when discussing his residuals of fracture of left zygoma.    

Based upon the totality of the record, the Board concludes that the Veteran's headaches more closely approximate the rating criteria for the currently assigned noncompensable rating.    

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  In this case, the evidence clearly demonstrates that the Veteran has headaches as often as daily that he treats with over-the-counter medication and that last for as long as 2 hours.  However, there is no evidence that the headaches result in the type of physical and mental exhaustion discussed above.  Indeed, the June 2013 and June 2015 VA examinations specifically document the headaches as not prostrating in nature, and there is no competent and probative evidence to the contrary.  Thus, the evidence of record fails to demonstrate headaches with prostrating attacks and, in fact, shows that the headaches are not prostrating in nature.
The Board also notes that while the evidence of record did discuss the Veteran using acetaminophen for his headaches, the ameliorative effects of the medication were not considered.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Rather, it was the Veteran's statements that provided the details as to the frequency and severity of his headaches.  

Moreover, no other Diagnostic Code is appropriately applied.  The Board has considered alternative Diagnostic Codes relating to neurological conditions, but as the Veteran is already service-connected for fifth cranial nerve neuropathy, consideration of this disability in conjunction with his headaches would amount to prohibited pyramiding.

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's disability was compensable.  He is accordingly not entitled to receive a staged rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher evaluation for fifth cranial nerve neuropathy

The Veteran's fifth cranial nerve neuropathy is rated as 10 percent disabling under Diagnostic Code 8205 for paralysis of the fifth (trigeminal) cranial nerve.  Under Diagnostic Code 8205, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  The rating is dependent on relative degree of sensory manifestation or motor loss.  See 38 C.F.R. § 4.124a, Diagnostic Code 8205.

Diagnostic Code 8205 is the appropriate rating code in this matter because it identifies the specific nerve affected and adequately encompasses the Veteran's neurological symptoms.
The Board acknowledges the Veteran's report of numbness and tingling on the left side of his face.  See, e.g., a VA examination report dated June 2015.  However, the competent and probative evidence does not demonstrate that the Veteran's fifth cranial nerve neuropathy amounts to severe incomplete paralysis of the nerve.  In this regard, the Board notes that at a June 2013 VA examination the examiner found the Veteran to have mild paresthesia and/or dysthesia from the middle part of the left side of the face.  However, muscle strength and sensory testing of the cranial nerves were normal.  Moreover, the examiner considered the Veteran's cranial nerve V impairment of the left side of the face as incomplete, moderate.  Further, the Veteran reported that the fifth cranial nerve neuropathy did not affect his ability to work.

Additionally, during a VA examination dated June 2015, the VA examiner noted severe paresthesias and/or dysesthesias in the middle right side of the face, moderate paresthesias and/or dysthesia in the middle left side of the face, and moderate increased salivation.  Muscle strength and sensory testing were normal with the exception of decreased sensation of cranial nerve V in the middle left side of the face.  Pertinently, the examiner considered the cranial nerve V not affecting the right side of the face and incomplete, moderate with respect to the left side of the face.  The Veteran again reported that the disability did not affect his ability to work.  

The Board further notes that there are no medical findings contrary to those of the June 2013 and June 2015 VA examinations and that the VA examinations are of significant probative value as they were based on thorough examination of the Veteran's fifth cranial nerve neuropathy.  As a result, the evidence as a whole shows that the overall level of functional impairment resulting from the Veteran's fifth cranial nerve neuropathy is no more than moderate.  

When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  The Veteran's symptoms of numbness, without evidence of muscle strength abnormalities, is deemed moderate.

To the extent the Veteran may contend that the impairment is severe, he has not alluded to specific symptoms or manifestations, of which he would be competent to report, that would support the use of the descriptive term "severe" sufficient to warrant an increased disability rating.  The histories and descriptions provided by him consistently indicate abnormal sensation of a portion of the face, which the Board finds is best described by the term "moderate."

For the reasons discussed above, the Board finds that the preponderance of the evidence shows that the Veteran's impairment of the fifth cranial nerve is best described as moderate rather than severe.  Accordingly, the current rating of 10 percent under Diagnostic Code 8205, best characterizes the level of impairment, and the next higher rating of 30 percent, for incomplete severe impairment, is not warranted.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8205.  The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's disability was of severe impairment.  He is accordingly not entitled to receive a staged rating.  Fenderson, supra.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected residuals of fracture of left zygoma, headaches, and fifth cranial nerve neuropathy are inadequate.  A comparison between the level of severity and symptomatology of these disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

With respect to the residuals of fracture of left zygoma claim, to the extent that the Veteran contends he had bone loss due to the disability, this is a symptom contemplated under Diagnostic Code 5296, and is not shown by the record.  As to his headaches, he experiences headaches as often as daily, lasting as long as two hours, which he treats with acetaminophen.  These are precisely the type of symptoms contemplated under Diagnostic Code 8100.  As to his fifth cranial nerve neuropathy, he experiences numbness and tingling in the middle part of his face, which are symptoms contemplated under Diagnostic Code 8205.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his residuals of fracture of left zygoma, headaches, and fifth cranial nerve neuropathy have caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of these disabilities.

Rice consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, nor does the evidence otherwise indicate, that his residuals of fracture of left zygoma or fifth cranial nerve neuropathy preclude him from obtaining substantial gainful employment.  Although the June 2015 VA examiner reported that the Veteran's headaches would affect work to the extent that the symptoms affect his ability to focus/concentrate on work, the Veteran has not contended, nor does the evidence otherwise indicate, that the headaches disability precludes him from obtaining substantial gainful employment.  On the contrary, the Veteran retired in 1999 because he was eligible for retirement.  See the June 2015 VA examination report.  Accordingly, the Board concludes that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of fracture of the left zygoma and chronic sinusitis is granted.

Entitlement to a compensable evaluation for service-connected residuals of a fracture of the left zygoma is denied.

Entitlement to an initial compensable evaluation for tension headaches as secondary to service-connected residuals of fracture of left zygoma is denied.

Entitlement to an initial evaluation in excess of 10 percent for service-connected fifth cranial nerve neuropathy as secondary to service-connected residuals of fracture of left zygoma is denied.

REMAND

Higher evaluation for chronic sinusitis

With regard to the Veteran's claim of entitlement to an initial compensable evaluation for chronic sinusitis, the Veteran reported in a statement received by VA in July 2015 that he had private treatment for his sinusitis by Drs. Liland, Bayard, and Oyer and that the treatment records from these providers show 4 to 5 episodes of sinusitis per year as well as treatment with antibiotics.  Although the Veteran's claims folder documents treatment by these providers from 2004 to 2011, it is unclear as to whether all records from these providers have been obtained.  Notably, the available records do not document 4 to 5 episodes of sinusitis per year.  Indeed, the only records from these providers currently associated with the claims folder have been submitted by the Veteran.  As such, the Board finds that on remand, all outstanding treatment records from Drs. Liland, Bayard, and Oyer should be obtained by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are medical records from Drs. Liland, Oyer, and Bayard.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If the benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


